Name: Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station
 Type: Regulation
 Subject Matter: agricultural activity;  electrical and nuclear industries;  trade;  health;  deterioration of the environment;  cooperation policy
 Date Published: nan

 Avis juridique important|31990R0737Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station Official Journal L 082 , 29/03/1990 P. 0001 - 0006 Finnish special edition: Chapter 15 Volume 9 P. 0179 Swedish special edition: Chapter 15 Volume 9 P. 0179 *****COUNCIL REGULATION (EEC) No 737/90 of 22 March 1990 on the conditions governing impots of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, following the accident at the Chernobyl nuclear power-station on 26 April 1986, considerable quantities of radioactive elements were released into the atmosphere; Whereas 3955/87 (1), as amended by 4003/89 (2), fixed maximum permitted levels of radioactivity for agricultural products originating in third countries and intended for human consumption with which imports of the products concerned must comply and in connection with which checks are carried out by the Member States; whereas that Regulation applies only until 31 March 1990; Whereas, without prejudice to the possibility of resorting, where necessary, in the future to the provisions of Council Regulation (Euratom) No 3954/87 of 22 December 1987 laying down maximum permitted radioactivity levels for foodstuffs and feedingstuffs following a nuclear accident or any other case of radiological emergency (3), as amended by Regulation (Euratom) No 2218/89 (4), the Community must continue to ensure, with regard to the specific effects of the accident at Chernobyl, that agricultural products and processed agricultural products intended for human consumption and likely to be contaminated are introduced into the Community only according to common arrangements; Whereas these common arrangements should safeguard the health of consumers, maintain, without having unduly adverse effects on trade between the Community and third countries, the unified nature of the market and prevent deflections of trade; Whereas the reasons prevailing when Regulation (EEC) No 3955/87 was adopted are still valid, particularly on account of the fact that radioactive contamination in certain agricultural products originating in the third countries affected by the accident still exceed the maximum permitted levels of radioactivity laid down in that Regulation; Whereas compliance with the maximum permitted levels must be the subject of appropriate checks, which may lead to prohibiting imports in cases of non-compliance; Whereas radioactive contamination in many agricultural products has decreased and will continue to decrease to the levels existing before the Chernobyl accident; whereas a procedure should therefore be established enabling such products to be excluded from the scope of the abovementioned Regulation; Whereas, since this Regulation covers all agricultural products and processed agricultural products intended for human consumption, there is no need, in the present case, to apply the procedure provided for in Article 29 of Directive 72/462/EEC (5); Whereas, in order to clarify or adjust, as necessary, the measures provided for by this Regulation, a simplified procedure should be established, HAS ADOPTED THIS REGULATION: Article 1 With the exception of the products unfit for human consumption listed in Annex I and those products which may come to be excluded from the scope of this Regulation pursuant to the procedure laid down in Article 7, this Regulation shall apply to the products originating in third countries covered by: - Annex II to the Treaty, - Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (6), as amended by Commission Regulation (EEC) No 222/88 (7), - Council Regulation (EEC) No 2783/75 of 29 Octrober 1975 on the common system of trade for ovalbumin and lactalbumin (1), as amended by Commission Regulation (EEC) No 4001/87 (2), - Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (3), as amended by Commission Regulation (EEC) No 3743/87 (4), - Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain on certain agricultural products exported in the form of goods not covered by Annex II to the Teaty, and the criteria for fixing the amount of such refunds (5), as last amended by Regulation (EEC) No 3209/88 (6). Article 2 Without prejudice to other provisions in force, the release for free circulation of the products referred to in 'Article 1 shall be subject to compliance with the maximum permitted levels laid down in Article 3. Article 3 The maximum permitted levels referred to in Article 2 shall be as follows: the accumulated maximum radioactive level in terms of caesium-134 and -137 shall be: - 370 Bq/kg for milk and milk products listed in Annex II and for foodstuffs intended for the special feeding of infants during the first four to six months of life, which meet, in themselves, the nutritional requirements of this category of person and are put up for retail sale in packages which are clearly indentified and labelled 'food preparation for infants' (7), - 600Bq/kg for all other products concerned. Article 4 1. Member States shall check compliance with the maximum permitted levels set in Article 3 in respect of the products referred to in Article 1, taking into account contamination levels in the country of origin. Checking may also include the presentation of export certificates. Depending on the results of the checks carried out, Member States shall take the measures required for Article 2 to apply, including the prohibition of release for free circulation, taking each case individually or generally for a given product. 2. Each Member State shall provide the Commission with all information concerning the application of this Regulation, notably cases of non-compliance with the maximum permitted levels. The Commission shall circulate such information to the other Member States. Article 5 Where cases of repeated non-compliance with the macimum permitted levels have been recorded, the necessary measures may be taken in accordance with the procedure laid down in Article 7. Such measures may even include the prohibition of the import of products originating in the third country concerned. Article 6 The arrangements for applying this Regulation, any amendments to be made to the products in Annex I, and the list of products excluded from this Regulation shall be adopted in accordance with the procedure laid down in Article 7. Article 7 1. The Commission shall be assisted by an ad hoc committee composed of the representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committe shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council fortwith. In that event: - the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication, - the Council, acting by a qulified majority, may take a different decision within the time limit referred to in the first indent. Article 8 This Regulation shall enter into force on 1 April 1990. It shall expire on 31 March 1995, unless the Council decides otherwise at an earlier date, particularly should the list of excluded products referred to in Article 6 cover all the products fit for human consumption to which this Regulation applies. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1990. For the Council The President P. FLYNN (1) OJ No L 371, 30. 12. 1987, p. 14. (2) OJ No L 382, 30. 12. 1989, p. 4. (3) OJ No L 371, 30. 12. 1987, p. 11. (4) OJ No L 211, 27. 7. 1989, p. 1. (5) OJ No L 302, 31. 12. 1972, p. 28. (6) OJ No L 281, 1. 11. 1975, p. 20. (7) OJ No L 28, 1. 2. 1988, p. 1. (1) OJ No L 282, 1. 11. 1975, p. 104. (2) OJ No L 377, 31. 12. 1987, p. 44. (3) OJ No L 323, 29. 11. 1980, p. 1. (4) OJ No L 352, 15. 12. 1987, p. 29. (5) OJ No L 323, 29. 11. 1980, p. 27. (6) OJ No L 286, 20. 10. 1988, p. 6. (7) The level applicable to concentrated or dried products shall be calculated on the basis of the reconstituted product as ready for consumption. ANNEX I Products unfit for human consumption 1.2 // // // CN code // Description // // // // // ex 0101 19 90 // Racehorses // ex 0106 00 99 // Other (live animals, excluding domestic rabbits and pigeons: not for human consumption) // ex 03 01 // Live ornamental fish // 0408 11 90 0408 19 90 0408 91 90 0408 99 90 // Eggs, not in shell, and egg yolks, unfit for human consumption (a) // ex 0504 // Non-edible guts, bladders and stomachs of animals (other than fish), whole and pieces thereof // 0511 10 00 ex 0511 91 90 0511 99 10 0511 99 90 // Animal products not elsewhere specified or included, excluding edible animal blood; dead animals of Chapter 1 or Chapter 3, unfit for human consumption // 0713 20 10 0713 31 10 0713 32 10 0713 33 10 0713 39 10 0713 40 10 0713 50 10 0713 90 10 // Dried leguminous vegetables, shelled, whether or not skinned or split, for sowing // 1001 90 10 // Spelt for sowing (a) // 1005 10 11 1005 10 13 1005 10 15 1005 10 19 // Hybrid maize for sowing (a) // 1006 10 10 // Rice for sowing (a) // ex 1007 00 00 // Hybrid sorghum for sowing (a) // 1201 00 10 1202 10 10 1204 00 10 1205 00 10 1206 00 10 1207 10 10 1207 20 10 1207 30 10 1207 40 10 1207 50 10 1207 60 10 1207 91 10 1207 92 10 1207 99 10 // Oil seeds and oleaginous fruit, whole or broken, for sowing (a) // 1209 11 00 1209 19 00 1209 21 00 1209 23 10 1209 24 00 1209 26 00 1209 30 00 1209 91 1209 99 // Seeds, fruit and spores, of a kind used for sowing // 1501 00 11 // Lard and other pig fat for industrial uses other than the manufacture of foodstuffs for human consumption (a) // 1502 00 10 // Fats of bovine animals, sheep or goats, raw or rendered, whether or not pressed or solvent-extracted, for industrial uses other than the manufacture of foodstuffs for human consumption (a) // // // CN code // Description // // // // 1503 00 11 // Lard stearin and oleostearin for industrial uses (a) // 1503 00 30 // Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (a) // 1505 10 // Wool grease and fatty substances derived therefrom (including lanolin) // 1507 10 10 1507 90 10 // Soya bean oil and its fractions, whether or not refined; but not chemically modified, for technical uses other than the manufacture of foodstuffs for human consumption (a) // 1508 10 10 1508 90 10 // Ground-nut oil and its fractions, whether or not refined but not chemically modified, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (a) // 1511 10 10 // Crude palm oil and its fractions, whether or not refined, but not chemically modified, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (a) // 1515 30 10 // Castor oil and its fractions for the production for the production of aminoundecanoic acid for use in the manufacture of synthetic textile fibres or of artificial plastic materials (a) // 1515 40 00 // Tung oil and its fractions // 1515 90 10 // Oiticica oils, myrtle wax and Japan wax; their fractions // 1511 90 91 1512 11 90 1512 19 10 1512 19 90 1512 21 10 1512 29 10 1513 11 10 1513 19 30 1513 21 11 1513 21 19 1513 29 30 1514 10 10 1514 90 10 1515 11 00 1515 19 10 1515 21 10 1515 29 10 1515 50 11 1515 50 91 1515 90 21 1515 90 31 1515 90 40 1515 90 60 1516 20 91 1516 20 99 // Other oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption (a) // 1518 00 31 1518 00 39 // Fixed vegetables oils, fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (a) // 2207 20 00 // Ethyl alcohol and other spirits; denatured, of any strength // 3823 10 00 // Prepared binders for foundry moulds or cores // 4501 // Natural cork, raw or simply prepared; waste cork; crushed granulated or ground cork // 5301 10 00 5301 21 00 5301 29 00 // Flax, raw or processed but not spun // 5302 // True hemp (Cannabis sativa L.), raw or processed but not spun; tow and waste of true hemp (including yarn waste and garnetted stock) // ex Chapter 6 // Live trees and other plants; bulbs, roots and the like, cut flowers and ornamental foliage, excluding plants and roots of chicory of subheading 0601 20 10 // // (a) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ANNEX II Milk and milk products to which a maximum permitted level of 370 Bq/kg applies CN codes 0401 0402 0403 10 11 to 39 0403 90 11 to 69 0404